NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa



                                         January 12, 2015

      Hon. Gilberto Hinojosa                       Hon. Jerad Najvar
      Attorney at Law                              Attorney at Law
      622 E. St. Charles St.                       4151 Southwest Freeway, Ste. 625
      Brownsville, TX 78520                        Houston, TX 77027
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00581-CV
      Tr.Ct.No. C-6914-13-G
      Style:    Lupe Rivera v. Leticia "Letty" Lopez


             The above-referenced cause has been set for submission without oral argument
      on Monday, January 26, 2015, before a panel consisting of Justice Gina M. Benavides,
      Justice Gregory T. Perkes and Justice Nora Longoria. Pursuant to TEX. R. APP. P. 2,
      the Court suspends the 21 day notice requirement of Rule 39.8. See TEX. R. APP. P. 2
      (allowing appellate courts to suspend a rule's operation in a particular case and order a
      different procedure); TEX. R. APP. P. 39.8 (delineating notification requirements
      regarding submission of a cause).

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch